Citation Nr: 0606198	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  99-00 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition, 
to include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from July to December 1950.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 decision of 
the RO which denied a claim of service connection for PTSD.  
The veteran also perfected an appeal from a September 2003 
rating action of the RO which denied the claim of service 
connection for a heart condition.  The Board remanded the 
PTSD claim in May 1998 and October 2001 for additional 
development.

In a May 1998 decision, the Board declined to reopen a claim 
of service connection for an acquired psychiatric disorder, 
noting that there was no objective proof that a pre-existing 
personality disorder was aggravated by service or that 
schizophrenia, if present, had its onset in service or to a 
compensable degree within one year of separation from 
service.  That decision was not appealed and is final.  
38 C.F.R. §§ 3.104, 20.302 (2005).

In a January 2005 statement, the veteran's representative 
asserted a claim for service connection for schizophrenia.  
The RO has not adjudicated the issue of whether new and 
material evidence has been submitted to reopen the claim and, 
accordingly, it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran contends that he is suffering PTSD as a result of 
several experiences during service, to include harassment by 
a superior officer, a boiler explosion and a sexual assault.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and a claimed in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  During the course 
of this appeal the regulations for determining service 
connection for PTSD underwent several revisions pertinent to 
this claim; specifically with regard to the medical evidence 
diagnosing the condition and the criteria for evaluating 
claims based on in-service personal assaults.  See 64 Fed. 
Reg. 32,808 (June 18, 1999) and 67 Fed. Reg. 10,332 (Mar. 7, 
2002).  

There is no official documentation that the veteran was 
harassed by a superior officer and it's unlikely that such an 
allegation can be confirmed.  The ship's logs for the 
veteran's period of service do not confirm the occurrence of 
a boiler explosion.  There is no official documentation in 
the veteran's service medical records that a sexual assault 
occurred. 

A September 1996 VA examination included the veteran's report 
of harassment and claim of PTSD, but did not include a 
diagnosis of PTSD; the diagnosis was borderline personality 
disorder.  A January 1999 psychosocial assessment includes a 
diagnosis of PTSD and the comment that the veteran recently 
provided information for the first time regarding an in-
service sexual assault.  A September 2003 Mental Health 
intake note included the veteran's report that he was 
sexually assaulted in service and a diagnosis of PTSD.  

Evidence from sources other than the veteran's service 
records may corroborate the account of the in-service sexual 
assault.  Examples of such evidence include behavioral 
changes; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes following the 
claimed assault.  38 C.F.R. § 3.304(f)(3).

The veteran argues that his in-service hospitalization 
corroborates his report of the in-service assault.  Service 
medical records include an April 1970 enlistment examination 
which noted a normal psychiatric evaluation.  A December 1970 
Medical Board Report noted that the veteran was transferred 
from the USS Yosemite and admitted to a hospital in November 
1970 with a diagnosis of possible paranoia and 
claustrophobia.  After a period of observation and treatment, 
a conference of staff psychiatrists offered a diagnosis of 
severe passive-aggressive personality.  The Medical Board 
determined that the condition existed prior to service and 
was not aggravated by service, and that the veteran was 
unsuitable for service.  

The evidence presented above could be indicative of the 
inexplicable behavioral changes one might expect would occur 
following a personal assault as contemplated by 38 C.F.R. 
§ 3.304(f); however, the Medical Board's determination that 
the veteran's passive-aggressive personality disorder pre-
existed service could contradict that finding. 

While the diagnoses of PTSD included in the record note the 
veteran's report of the in-service sexual assault, the 
diagnoses do not include a medical opinion as to whether the 
evidence indicates that a personal assault occurred.  See 
38 C.F.R. § 3.304(f)(3).  As such, further examination, to 
include an opinion, is warranted.  38 C.F.R. § 3.159(c)(4).  

Inasmuch as the veteran is contending that his claimed heart 
condition is secondary to PTSD, adjudication of that claim is 
deferred pending the outcome of the PTSD claim.  On remand, 
however, VA should determine whether the duties to notify and 
assist the veteran in connection with that claim have been 
met.  The RO sent correspondence to the veteran in September 
2003 notifying him of the evidence obtained, the evidence 
needed and the responsibilities of the parties in obtaining 
the evidence; however, the RO then denied the claim, just two 
days later.  Thus, a remand is necessary in order to comply 
with 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159.

The case is REMANDED for the following action:

1.  Provide the veteran all notification 
action required by 38 U.S.C.A. § 5103, 
5103(A) and 38 C.F.R. § 3.159 with regard 
to the claim of service connection for a 
heart condition.  Any notice given or 
action taken thereafter must comply with 
current regulations.  

2.  After completion of the foregoing, 
the veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD resulting from a 
verified experience during service.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
testing should be conducted.  

a. Prior to the examination, the RO must 
identify for the examiner any stressor or 
stressors that are established by the 
record.

b. The examiner should review the file 
and provide an opinion as to whether the 
evidence indicates that the claimed in-
service sexual assault occurred.  The 
examiner should specifically comment on 
the December 1970 Medical Board report in 
service (see Volume 1) and the January 
1999 diagnosis (see Volume 6).  

c.  Thereafter, the examiner should 
conduct the examination with 
consideration of the current diagnostic 
criteria for PTSD.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the evidence 
of record (whether by the RO or in the 
case of the alleged personal assault, in 
the examiner's opinion) was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors 
sufficient to produce PTSD.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d. If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service.

3.  Following the aforementioned 
development, VA should review and 
readjudicate the claims on appeal.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  This must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

